DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-13 are currently amended.
Claim 14 is new.

Response to Arguments

Applicant’s arguments, see Remarks, filed 6/16/2022, with respect to rejections under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive.  The rejections of claims rejected under 35 U.S.C. 112(a) and (b) has been withdrawn. 

Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argues that the lip recited in claim 1 cannot be satisfied by the broadest reasonable interpretation of the lip of reference cited in anticipation by Hunter.  Furthermore, that the lip cannot physically perform the functions of the claimed subject matter.  Remarks pp. 8-9.

This is not found persuasive because the lifter of the support platform is associated with the build vessel and appears to define an upper surface of the build vessel (the claim does NOT recite that this is the upper-most surface of the build vessel), and that the vertical wall that encloses a build chamber (it partially encloses the build chamber with the rest of the vertical walls of structures 21, even if it only partially does so – the claim does NOT require that the lip circumferentially surrounds the entire build chamber); and encloses an opening having a lateral extent that is smaller than the lateral extent of the build chamber (since the lip is in the interior portion of the build chamber and forms a smaller cross-sectional area than the build chamber, it is smaller than the lateral extent of the build chamber).
Therefore, each of the structures (NOT functions) of the recited build vessel are anticipated by the lip / bracket of Hunter and the claimed subject matter is properly rejected under 35 U.S.C. 102 in view of Hunter as being capable of the recited functions / manners of operating / intended uses.
Therefore, Applicant’s remarks are NOT found persuasive.
Examiner recommends further amendment to the claimed subject matter of additional structure(s) such as to overcome Examiner’s claim interpretation regarding the build vessel and lip.  Examiner seems to find support for such amendment in or around [0028]-[0030] of the instant specification (“the lip can have a generally triangular portion” – see instant Fig. 4A additionally).

		Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Regarding claim 1, the controller is modified by functional language and is interpreted to invoke 35 U.S.C. 112(f) in accordance with the specification as specialized hardware and algorithms (see instant specification [0021]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 2007/0075461).

Regarding claim 1, Hunter discloses: a three-dimensional printing system (see rapid prototyping and manufacturing system of title), comprising:
A build vessel (see stereolithography chamber 12 of [0057]) including at least one vertical vessel wall laterally inclosing the build chamber (Hunter’s figures appear to show four vertical walls including windows encapsulating the build chamber), the build vessel including a lip (see Fig. 1 – right inset – attachment bracket 23) that defines an upper surface of the build vessel, the lip extends inwardly (see Fig. 1 – right inset) from the inward facing surfaces to define an opening having a lateral extent that is smaller than the lateral extent of the build chamber (it is smaller than the width of the build chamber – see Fig. 1);
A plate (see object support platform of [0050]) having an upper surface and a lateral extent that it larger than the lateral extent of the opening (see Figs. 13-14 which shows that the plate has an upper surface), wherein the plate overlaps with the lip (see Figs. 13-14);
A vertical movement mechanism (see elevator lift plate 82 of [0056]) coupled to the plate (see elevator attachment bracket 23, Id.); 
A powder coater (see recoater blade of [0020], [0057]);
An energy source (see laser scanner 100 of [0057]);
A controller (see controller of [0060]-[0063]) configured to operate the vertical movement mechanism (see [0083]-[0084]), the powder coater, and the energy source to fabricate a three-dimensional article (capable of) in a layer-by-layer manner.

Regarding claim 4, the Hunter reference discloses: wherein the plate defined an upper peripheral recess that receives the lip to allow the upper surface of the plate to be raised to be generally coplanar with an upper surface of the vertical wall (see Figs. 13-14 – the structures of the apparatus are interpreted as being capable of taking on the claimed configuration).

Regarding claim 5, Hunter discloses: wherein the plate defines an upper peripheral recess that generally matches a geometry of the lip (see Figs. 13-14) to allow the upper peripheral recess to closely receive the lip.

Regarding claim 6, Hunter discloses: wherein the lip defines a rectangular cross-section (see Fig. 2) in a vertical plane, the plate includes a recess having a complementary rectangular cross section (see Figs. 13-14).

Regarding claim 7, Hunter discloses: wherein the lip has an oblique lower surface, the plate includes an oblique peripheral upper surface that matches the oblique lower surface of the lip (see Figs. 2, 13-14).

Regarding claim 9, Hunter discloses: wherein the lip defines a rectangular cross-section shape in a vertical plane (see Fig. 2), the plate includes a peripheral recess having a geometry to allow the upper surface of the plate to be raised (manner of operating/intended use – capable of claimed function) to be generally coplanar with an upper surface of the vertical wall.

Regarding claim 10, Hunter discloses: wherein the peripheral recess has a rectangular cross-section in a vertical plane (see Figs. 10, 12-13).

Regarding claim 11, Hunter discloses: wherein the lip has an oblique lower surface (taken as substantially non-orthogonal surface – see Figs. 13-14), the plate includes a peripheral recess having a geometry to receive the lip (these two structures mate) to allow (capable of the recited function) the upper surface of the plate to be raised to be generally coplanar with an upper surface of the vertical wall.

Regarding claim 12, Hunter discloses: wherein the peripheral recess has an oblique upper surface (see Figs. 2, 13-14). 

Regarding claim 14, Hunter discloses: wherein the energy source is a beam system configured to generate and scan an energy beam (see laser scanner 100 of [0057]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2007/0075461), and further in view of Brent Jr (US 2020/0378067).

Regarding claims 2-3, Hunter does not disclose: wherein the lip extends inwardly from the inner surfaces of the vertical wall for a later distance between .1-10 mm.  The vat of Hunter necessarily has an edge/lip but its thickness is not disclosed ([0021], [0082]).
In the same field of endeavor of vat-based additive manufacturing apparatuses (see [0297]) as Hunter, Brent Jr. (US 2020/0378067) discloses: a thickness of the vat edge/rim/lip of .81 mm ([0297]).  See MPEP 2144.05 regarding the obviousness of overlapping/approaching/similar ranges/amounts/proportions.
To select the thickness of the ridge/edge/lip of the vat of Brent Jr. in the apparatus for vat polymerization of Hunter would have been a suitable design for the additive manufacturing apparatus.  Furthermore, doing so improved the radiation absorption on the build platform surface and created increased uniformity in the resin pool during build ([0297]).
It would have been obvious to one of ordinary skill in the art to combine the thickness of the edge/lip of Brent Jr. with the vat polymerization apparatus of Hunter to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the uniformity of the resin pool during build.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2007/0075461) and further in view of Zhao (CN 109501250).

Regarding claim 8, Hunter does not disclose: wherein the lip is defined by a metal sheet extending inwardly from the vertical wall.
In the same field of endeavor of vat polymerization as Hunter (See title, abs), Zhao discloses:  a metal sheet that extends inwardly from the vertical wall (see description of Fig. 7C and related drawings – second adjusting unit 62).
To add the metal sheet lip of Zhao to the vat polymerization apparatus of Hunter was a suitable design for its intended uses, which was desirable in Hunter.  See MPEP 2144.06-07 regarding the obviousness of an art-recognized suitability for its intended purposes.  Furthermore, it allowed the tightening and relaxing of the printing speed to occur more quickly (see adjustment unit 44).
It would have been obvious to one of ordinary skill in the art to combine the metal sheet of Zhao with the vat polymerization apparatus of Hunter to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved printing speed.

Conclusion

Citation of relevant / pertinent prior art: West (US 0508494).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743